Under the circumstances of this case, the Supreme Court erred in granting that branch of the plaintiffs motion which was pursuant to CPLR 5015 (a) (1) to vacate an order dated July 18, 2012, granting the defendant’s motion pursuant to CPLR 3211 (a) (7) and 3016 (b) to dismiss the first, second, third, and fourth causes of action upon the plaintiff’s default and, thereupon, denying the defendant’s motion. A plaintiff seeking to vacate a default in appearing or answering pursuant to CPLR 5015 (a) (1) must demonstrate both a reasonable excuse for the default and a potentially meritorious cause of action (see CPLR 5015 [a] [1]; Bistre v Rongrant Assoc., 109 AD3d 778, 778 [2013]; Sussman v Jo-Sta Realty Corp., 99 AD3d 787, 788 [2012]). Here, while the defendant does not challenge the *645Supreme Court’s implicit finding that the plaintiff demonstrated a reasonable excuse for his default, the defendant correctly contends that the plaintiff failed to demonstrate that the first, second, third, or fourth causes of action were potentially meritorious. In fact, the allegations in the complaint failed to state a cause of action sounding in fraud (the second cause of action) (see Karsanow v Kuehlewein, 232 AD2d 458, 458 [1996]; Zanani v Savad, 217 AD2d 696, 697 [1995]) or fraudulent concealment (the first cause of action) (see Kevin Kerveng Tung, P.C. v JP Morgan Chase & Co., 105 AD3d 709, 711 [2013]; Consolidated Bus Tr., Inc. v Treiber Group, LLC, 97 AD3d 778, 779 [2012]; High Tides, LLC v DeMichele, 88 AD3d 954, 957 [2011]), based on a violation of General Business Law § 349 (the third cause of action) (see Yellow Book Sales & Distrib. Co., Inc. v Hillside Van Lines, Inc., 98 AD3d 663, 664-665 [2012]; Canario v Gunn, 300 AD2d 332, 333 [2002]), or for an attorney’s fee under General Business Law § 349 (h) (the fourth cause of action) (cf. Wilner v Allstate Ins. Co., 71 AD3d 155, 167-168 [2010]). Rivera, J.E, Balkin, Hall and Sgroi, JJ., concur.